DETAILED ACTION
This Office action is in response to an RCE submitted on January 11, 2022.
Claims 1-12 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 11, 2022 has been entered.

Response to Arguments
Applicant’s arguments, see pg. 8, filed January 11, 2022, with respect to prior art rejection of claims 1-8 have been fully considered and are persuasive.  The prior art rejection of claims 1-8 has been withdrawn. 

Allowable Subject Matter
Claims 1-12 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the claim is allowable over the prior arts since none of the prior art references taken individually or in combination particularly suggests, discloses or renders obvious the following italic limitations:
An integrated access system, comprising a first baseband unit (BBU), a second BBU, a first data exchange unit, a first base station network management subsystem, a second base station network management subsystem, and a first pico remote radio unit (pRRU), wherein: 
the first BBU is connected to the first data exchange unit, the first base station network management subsystem, and the second BBU; 
the second BBU is connected to the second base station network management subsystem, wherein the second BBU invokes the first pRRU to use a radio frequency resource allocated by the first BBU for the second BBU; 
the first base station network management subsystem is configured to manage the radio frequency resource of the first BBU; 
the second base station network management subsystem is configured to manage a baseband resource of the second BBU; and 
the first pRRU is connected to the first data exchange unit.
Hahn et al. (WO 2015/069057 A1, US 2016/0295572 A1 cited for translation) discloses a network comprising one or more BBUs 300a of a virtual BBU pool A 350a (first BBU, see FIG. 2), one or more BBUs 300b of a virtual BBU pool B 350b (second BBU, see FIG. 2), access gateway 250a (first data exchange unit, see FIG. 2), a MME connected to the virtual BBU pool A 350a (first base station network management subsystem, see FIG. 2), a MME connected to the 
Ishida et al. (US 2015/0257160 A1) discloses a cellular L2/L3 processor 302 (first base station network management subsystem) conducting scheduling for time and frequency resources to be allocated for terminals communicating with a cellular BBU 303 (see FIG. 6 and ¶ 50), and a D2D L2/L3 processor 312 (second base station network management subsystem) controlling a D2D BBU 313 so that the D2D BBU 313 transmits and receives D2D signals using timing and frequency resources notified from D2D resource control unit 322 (see FIG. 6 and ¶ 55). 
However, the prior arts of record do not disclose, alone or in combination, the first BBU is connected to the first data exchange unit, the first base station network management subsystem, and the second BBU; the second BBU is connected to the second base station network management subsystem, wherein the second BBU invokes the first pRRU to use a radio frequency resource allocated by the first BBU for the second BBU; the first base station network management subsystem is configured to manage the radio frequency resource of the first BBU; the second base station network management subsystem is configured to manage a baseband resource of the second BBU.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 2 and 3 are also allowed since they are depended upon allowed base claims as set forth above.
Regarding claims 4-12, please see above explanation for reasons for allowance.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 
/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
Hoon James Chung
Primary Examiner
Art Unit 2474